 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDEvansville&Ohio Valley Transportation Co., Inc.andJames O. Houghton and Linda GayleHicks. Cases25-CA-6806 and 25-CA-7158March 22, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn November 19, 1975, Administrative Law JudgePaul L. Harper issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief. The Respondentfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.StandardDry Wall Products,Inc., 91NLRB544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951).We havecarefullyexamined the record and find no basis for reversing his findings.2We adopt the Administrative Law Judge's finding that the Respondent'sgranting of holiday pay was not unlawful.However, we do not adopt histheory that this conduct,even if violative,wasde minimis.We rely insteadupon his further findings that Respondent's unilateral grantingof holidaypay was made without intent or purpose of interfering with the employees'statutory rights nor to influence the outcome of the pending election andthat such benefits would have been granted whether or not theUnion hadbeen in the picture.Member Jenkins does notrelyon absence of "intent orpurpose-"DECISIONSTATEMENT OF THE CASEPAUL L. HARPER,Administrative Law Judge:The com-plaint in Case25-CA-6806alleging discriminatory refusalof workassignmentsto James O. Houghton in violation ofSection 8(a)(3) of the Act was issued by the Indianapolis,Indiana, Regional Office of the Board on June 23, 1975,pursuant to a charge filed by Houghton on January 10,1975.Consolidated complaint alleging discriminatory refusalof work assignments to Linda Gayle Hicks was issued onJuly 30, 1975, resulting from a charge filed by Hicks onJune 25, 1975. The complaint in Case 25-CA-6806 alsoalleges unilateral granting of benefits; threats to dischargeor otherwise get rid of union adherents; and threats toclose down operations, in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended.Hearing in the above-entitled matters was conducted inEvansville, Indiana, on September 3, 4, and 5, 1975. Fol-lowing the conclusion of the hearing, General Counsel andRespondent filed briefs.Upon the entire record in this proceeding, upon my ob-servation of the witnesses, and after careful considerationof the briefs, I make the following:FINDINGS AND CONCLUSIONSRespondent admits,and I find,that Respondent is anIndiana corporation with an office and place of businesslocated in Evansville,Indiana,where it is engaged in theinterstate and intrastate transportation of passengers andfreight;that during the past calendar year it derived reve-nue in excess of $50,000 from its interstate transportationof passengers and freight; and that it is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. Ifurther findthat Local878, Amalgamated TransitUnion,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.THE UNFAIR LABOR PRACTICESBackgroundThe Respondent Employerherein is a small man-and-wife-operated bus company in Evansville, Indiana. The op-eration was acquired by Mr. and Mrs. Claude Wisemansometimein 1971. At the time of the hearing, the Employeremployed 4 to 5 full-time bus drivers and about 14 regularpart-time drivers. Regular runs, hauling passengers to andfrom Evansville, are made within an approximate radius of60 miles of the city. Chartered runs, which make up thelarger part of the business, are authorized by ICC through-out the United States and Canada but as a practical matterthe average trip is confined within about a 300-mile radiusof Evansville. Mr. Wiseman, president of the corporation,does mostly mechanical work in repairing and maintainingthe equipment, while Mrs. Wiseman, secretary-treasurer ofthe corporation, handles the day-to-day management ofthe operations. Both have done some driving in the pastbut recently only rarely drive.Sometime in August or September 1974 the full-timedrivers held more or less informal discussions with Mrs.Wiseman about the manner in which some of the drivingassignmentswere being made. There were three such meet-ings.Carvel Dillback, with title of business representative223 NLRB No. 32 EVANSVILLEAND OHIOVALLEY TRANS. CO.for the Employer,attended the meetings along with Mrs.Wiseman. Dillback's primary duties consisted of contact-ing various institutions,such as schools,churches,etc., soli-citing chartered runs for the Employer; however, he regu-larly assistedMrs.Wiseman in dispatching functions andoften signed the dispatch sheets posted on the companybulletin board.On October 5, 1974, the full-time drivers signed unioncards and Union President Louis J. Neisen (also a part-time driver)advised Mrs. Wiseman of this fact, suggestingshe might like to consult her attorney. On or about October7Mrs. Wiseman met with Neisen in her attorney's office.Also present for the Union was a Mr. Rice, vice presidentof the Local. Employees Mabrey and Houghton attended.The unit status of part-time drivers was discussed. Alsodiscussed was the problem Mrs. Wiseman had encounteredinmaking assignments to certain drivers, particularlyHoughton and Layman. Mrs. Wiseman informed theunion representatives of her concern of having to drive tothe homes of these drivers on numerous occasions in ordertomake workassignmentsto these individuals. The unionrepresentatives told Mrs. Wisemen she was not obligated tomake such excursions to the homes of employees and as aresult a rule pertaining to assignments was posted on theCompany's bulletin board on October 11. The controversybetween the parties concerning this rule and its relation toCharging Party Houghton is discussed below.On November 21, 1974, the Board's Indianapolis officeconvened a representation hearing in the Federal Buildingin Evansville, Indiana, pursuant to the Union's petitionfiled on October 30, 1974, in Case 25-RC-5870. At thehearing the parties agreed to include regular part-time driv-ers in the bargaining unit and astipulation for consentelection was executed.As a result of the ensuing electionthe Union was certified as the exclusive bargaining repre-sentative on January 15, 1975.The Alleged 8(a)(1) ViolationsThe General Counsel contends that Respondent inter-fered with,restrained,and coerced its employees in viola-tion of Section 8(a)(1) ofthe Act by:1.Granting its employees holiday pay on Thanksgivingand Christmas Day 1974 and New Year's Day 1975, "forthe purpose of inducing employees to vote against theUnion."2.Warning its employees that "if they selected theUnion the Respondent would go out of business."3.Keeping its employees, their meeting places, andother union and/or concerted activities under surveillance.'4.Telling its employees that Respondent "would dis-charge or otherwise get rid of Union adherents."Withrespect to the grantingof holiday pay for the threeholidays noted under (1) above the facts are not in dispute.Respondent admits that such holiday pay was made as al-leged.Moreover, it is not disputed that such changes inholiday pay were made without notice to or consultationwith the Union .2 Furthermore, this action was taken at the1Thisallegation was amendedout of the complaintat the hearing.185time when the Union's petition, filed on October 30, 1974,was pending, and before the election and ultimate certifica-tion of the Union on January 15, 1975. The fact that suchunilateral action apparently had no adverse effect on theoutcome of the election is, of course, no defense.On October 5, 1974, Union Representative Neisen, aregular part-time driver of Respondent, contacted Mrs.Wiseman and advised her a majority of the full-time driv-ers had authorized the Union to represent them for thepurposes of collective bargaining. As noted above a meet-ing was held in Respondent's attorney's office on or aboutOctober 7, 1974. Thereafter, on November 21, 1974, at therepresentation hearing, the parties agreed to a stipulationfor consent election. It was just a few days after the hearingthatRespondent made the first unilateral change andgranted the full-time drivers holiday pay for ThanksgivingDay 1974. Thereafter, Respondent granted thesame em-ployees holiday pay for Christmas 1974 and New Year'sDay 1975.The General Counsel contends that suchunilateral ac-tion, taken at a time when an election petition was pend-ing, and just days before the election, was intended to, orat least could reasonably be calculated to, have an impacton the outcome of the election.Respondent argues that since the changes affected onlythe full-time drivers and not the regular part-time drivers,that "Obviously, had that, inducing employees to voteagainst the Union, been the purpose, the Respondentwould also have given holiday pay to the regular part-timedrivers who also were eligible votes in the election." Theargument continuesthat by notgranting these same bene-fits to the part-time drivers this action would "obviouslyhave the opposite effect" on the part-time employees. Thismay well be so. The part-time drivers may have felt dis-criminated against and cast protest votes in favor of theUnion. There is nothing in the record however to show thiswas so. After winning the election and being certified, theUnion made no demands on the Employer in this respect.In any event, whether Respondent's action in unilaterallygranting the holiday pay had any effect on the way any ofits employees voted is of no consequence. The Board hasuniformly held unlawful coercion is that which tends. tocoerce measured by objective standards and does not turnon its actual effect on the employees subjected to suchcoercion .3On the other hand the Board has held in cases ofdeminimisviolations, such as I view the subject case, that aremedial order was not required under certain circum-stances. InMr. Fine, Inc.,212 NLRB 399 (1974), the em-ployer had notified its employees of the institution, prior toa representation election and without consulting the union,of a new profit-sharing plan. It was found that, unlike thesituationinN.L.R.B. v. Exchange Parts Company,375 U.S.405 (1964), there was no basis for an inference theemployer's actions were designed to influence the outcomeof the election. I am satisfied, based on the uncontrovertedand credited testimony of Mrs. Wiseman, that the subject2The Union is not a party to this proceeding and no violation of Sec.8(a)(5) is alleged.'MissionClay Products Corporation,206 NLRB 280 (1973);Munro Enter-prises, Inc.,210 NLRB 403 (1974). 186DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer didnot grantthe holiday pay for unlawful pur-poses.Moreover,Iam convinced,and find, that suchgrantingof holiday pay would have occurredregardless ofthe upcoming election.Also itis importantto note that thebenefits granted were conferred on a permanent and un-conditional basis.The recordcontains no evidence onwhich theemployees might haveinferred that to vote infavor of the Union would place the newly granted benefitsin jeopardy.4Also, itseems to me that a remedialorder here would beinappropriate, not only for thereasonsalready stated, butadditionally because ofthe presentrelationship betweentheRespondentand Union. The election is over; theUnion has been certified,and the partieshave made cer-tain wage and economic agreements,although at the timeof the hearing a final contracthad not beenexecuted.Under all the circumstances it ismy opinion and findingthatRespondent's unilateral grantingof holiday pay wasmade without intentor purposeof interferingwith the em-ployees' statutory rights orto influencethe outcome of thepending election;that such benefits would have beengranted whetheror not the Union had been in the picture;that the Unionmade no timelycomplaint about such bene-fitsand did notparticipate in thesubject proceeding; thatthe violation isde minimisin such circumstances and aremedial order would not effectuatethe purposes and poli-cies of theAct. Therefore,I recommendthat thisallegationof thecomplaint be dismissed.With respect to GeneralCounsel's contention that Re-spondent warned itsemployees thatRespondentwould goout of businessif the employeesselected theUnion as theirbargaining representative, I find the evidence in the recordinsufficient to sustainsuch complaintallegation. In sup-port of this allegationthe General Counsel presented thetestimony of onlyone witness,Carvel Dillback, identifiedhereinaboveas the Company'sbusiness representative.While Dillback was not alleged as a supervisor, nor was hisstatus so litigated at the hearing,I find,basedon uncontro-verted testimony,that he was moreclosely aligned withmanagement than with the bargainingunit employees. Thisis so notwithstandinghis obvious sympathy with the orga-nizing efforts of the employees as well as hisapparent dis-gruntlement over the manner management was handlingcertain driver assignments.Dillbacktestified that on one occasion,between October5 when the union cards weresigned and October 18 thedate he quit Respondent's employment, in a conversationwithMrs.Wiseman about unions in general,Mrs.Wise-men expressed her fear of unionsdescribing to Dillbacksome bad experiencesher fatherhad with unions sometime ago when he was in the contracting business.DillbacktestifiedMrs.Wiseman said "in essence'If the Unioncomesin, they will break us.' " AsRespondentpoints outin its brief,the Respondent,althoughconcernedabout theeconomic consequencesof unionization, "did not engageI See for exampleLouisiana Plastic Inc.,a subsidiaryof theBemis BagCompany,Inc.,173 NLRB 1427 (1968).in an `anti-union'campaign. . .no letters were written tothe employees, no speeches. . .interrogation, . . ."etc.The record reveals thisis so.Mrs. Wiseman did not denymaking theremarks attributed to her by Dillback and Ifind the remarks were made.However, no bargaining unitemployees were present and there is no evidence such re-marks were ever communicated to them.Moreover, I findthe remarks in themselves to be innocuous and carrying nothreat to close the Respondent's business.Accordingly, Irecommend that this allegation of the complaint be dis-missed.With respect to General Counsel's contention that Re-spondent told its employees Respondent would dischargeor otherwise get rid of union adherents, the General Coun-sel againrelies solely on the testimony of Dillback con-cerning a single remark Mrs. Wiseman is alleged to havemade to him on one occasion.It is not clear fromDillback's testimony exactly when this conversation tookplace. At one point he testified that the conversation mayhave occurred as early as August or September, during oneor more of the three employee meetings with managementrepresentatives.Dillback attended all three meetings, rep-resenting management"totally."Mrs.Wiseman was notcontinuously present at one or two of the meetings. Dill-back testifiedthat "At onetime or another,or during, oneof these conversations (meetings), the Company (Mrs.Wiseman) did tell me that Layman and Houghton did haveto go." He further testified "She didn't give any reason; Idon't recall exactly what the topic was-what we were talk-ing about." When asked if the conversation occurred afterthe employees signed union cards, Dillback stated "Yes....She didn't state that as a reason, however." In re-sponse to a question as to the context in which the remarkwas made Dillback testified "Probably the work, dispatch-ing, ..." This of course conforms with Mrs. Wiseman'stestimony that she had been having difficulty of one kindor another in making driving assignments to both Hough-ton and Layman.Based on the testimony described above, I find the evi-dence contained in this record insufficient to sustain theallegation of unlawful threat to discharge or otherwise getrid of union adherents.Accordingly,Irecommend thisallegation of the complaint be dismissed.The Alleged Discrimination Against James O. HoughtonThe General Counsel contends that Respondent, on orabout October 11, 1974, posted and then enforced harshwork rules which provided for discipline of employees whomisswork assignments 3 times within a 12-month period;that such rule was devised in retaliation for the union activ-ities of its employees; that since said posting Respondentprovided James O. Houghton with less than normal workassignments; and that after November 30, 1974, Respon-dent refused to assign Houghton to perform any work, ineffect discharging him.As noted hereinabove, the new work-rule notice in ques-tion was posted on the Company's bulletin board on Octo-ber 11, 1974. The rule is quoted in its entirety as follows: EVANSVILLE AND OHIOVALLEY TRANS.CO.187NOTICEEFFECTIVE:October 11, 1974All driversplease NOTE:DRIVERS WILLCALL INBY 2 PM EACH DAY FOR DISPATCH OFASSIGNMENTS FOR THE FOLLOWING DAY.ANY DRIVERFAILING TO REPORT FOR ASSIGNMENT WILL BECHARGED WITH A MISS-OUT. THREE MISS-OUTS IN ONE 12 MONTHPERIOD WILL BE CAUSE FOR DISCIPLINARY ACTION OR TERMINA-TION.THE COMPANY REGRETS VERY MUCH TO TAKE THIS ACTION,BUT IN ORDER TO SERVE OUR CUSTOMERS WE FEEL THAT THISACTION IS NECESSARY.YOUR COOPERATION WILL BE APPRECIATED AND EXPECTED.THANK YOU.EVANSVILLE&OHIO VALLEY TRANSPORTATIONCOMPANY, INC.(signed)CLAUDE WISEMAN,PRESIDENT(signed)C.B. DILLBACK,BUSINESS REPRESENTATIVEThere can be no question but that the rule was a radicaldeparture from Respondent'spast practices concerningdriver assignments.The General Counsel contends Re-spondent promulgated,posted,and enforced the rule inretaliation against its employees because of their union ac-tivities.For reasons noted below I find the evidence hereindoes not support such a contention.As already touched upon above it is clear that the rulewas not "promulgated"or initiated by Respondent. Mrs.Wiseman credibly testified that at the meeting with unionrepresentatives in her attorney's office onOctober 7, 1974,she engaged in a discussion with Union RepresentativeRice"about dispatching. . .and he told me that I didn'thave to chase people down,said it was their responsibilityto show up for work or report for work."When questionedif there was any relationship between this conversation andthe October 11 work-rule notice,Mrs.Wiseman testified"Yes,Mr.Rice told me. . .that. . .in companies thathad unions,that the men reported for work,they reportedto see what their assignment was, that no one went out tocheck on them or find out where they were and this noticewas posted,with everybody'sknowledge and under-standing and it was not done to be unfair or to try topunish anybody."Her testimony in this regard continuesas follows:Q.Was Mr. Neisen aware of this rule?A. Yes,in fact,he told me that he had this type ofthing.Q.Where?A. At City, CityTransit.Q. Now,the rule here about the 3 miss-outs, wouldyou state whether that portion of that rule was youridea or someone else's idea and if so,whose idea itwas?A. Thiswas not my idea, having no experience withUnions,itcertainlywasn'tmy idea;itwasMr.Dillback's language that was used in this thing and itwas done in conjunction with the type of contractsthey apparently have worked with before.It has already been noted that Dillback signed the noticealong with Mr. Wiseman. I find of some significance thefact that the Union never made any complaint about thenotice, nor in fact did any of the employees, until afterHoughton filed his charge on October 30, 1974. It is some-what interesting to note that the charge made no mentionof the work rule.Dillbacks's testimony regarding the work-rule noticecorroborates that of Mrs. Wiseman. Dillback was asked ifhe had had experience with such a work rule in the past atother places where he had worked and he stated "What Ihave done on miss-outs . . . This is one of the things wehad ... I means its disciplinary ... I felt that we shouldhave some disciplinary action and rules where any compa-ny operates-I mean how can you operate without ...: 'He further testified "I might have suggested it (the discipli-nary language in the work rule notice) to Mrs. WisemanBased on all the above considerations I find that Re-spondent posted the work-rule notice pursuant to directdiscussions with union representatives; that such represen-tativesmade suggestions to Mrs. Wiseman which generat-ed the idea of a need for such a work rule; that it wasDillback, a sympathetic advocate for .the drivers, althoughclosely associated with management as well, who suggestedthe disciplinary language; further I find that such noticewas not posted for the purpose of retaliation against theemployees because of their union activities, and that suchpromulgation, posting, and later implementation with re-spect to James O. Houghton, noted herein below, did notconstitute a violation of Section 8(a)(3) of the Act. Accord-ingly, I recommend this allegation of the complaint be dis-missed.The General Counsel contends that about the time theOctober 11 work-rule notice was posted that Respondent"provided James O. Houghton with less employment thanhe normally would have received." The evidence fails tosupport this complaint allegation. Credible testimonial anddocumentary evidence reveals that Houghton performedconsiderable work in October 1974, and except for his fail-ure to report for work, as discussed below, would have hadregular assignments in November 1974. I have taken intoaccount inthis respect the fact that the employer's businessis seasonal in nature and that the fall and winter monthsare normally slower than spring and summer. The GeneralCounsel has not carried the required burden of proof tosustain this alleged discrimination against Houghton and Irecommend this allegation of the complaint be dismissed.Finally, with respect to Houghton, the complaintallegesthat on and after November 30, 1974, the Respondent re-fused to assign Houghton to perform any work, thereby, ineffect, discharging him, all because of his activities in be-half of the Union.There is no dispute regarding the fact that after some-time during about mid-November Mrs. Wiseman stoppedposting Houghton's name on the bulletin board dispatchsheets. According to her testimony, which is fully creditedfor reasons more- fully noted below, Houghton had failedto report for work on three occasions between November1,1974, and November 16, 1974, and she therefore as-sumed he had quit his employment, as had his fellow co-worker Layman earlier. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Wiseman credibly testified that Houghton did notvisit the office between November16 and 21and that thelatter date,at a conference during the representation hear-ing, was the first opportunity to inform him about the threemiss-outs and his current employment status.It was duringthis conference that the Union and Respondent reachedagreement that Houghton's status was that of part-timedriver and therefore eligible to vote in the upcoming elec-tion.Houghton testified that he came to the officeevery daybetween November 1 and 16,sometimes several times aday, to checkwork assignments on the dispatch sheets. Hetestified that he did not see his name posted on the dis-patch sheets on November 2, 4, and 16,the dates he wasalleged to have failed to report and perform a driving as-signment.For a number of reasons I discredit this testimo-ny of Houghton and find,contrary tohis testimony, thathe did in fact fail to report on the occasions in question.First of all,the dispatch sheets for the dates in questionclearly show Houghton's name posted thereon.Secondly,two of Houghton's fellow workers,Mabrey and Farley, tes-tified in contradiction to Houghton. Farley testified that hesubstituted for Houghton on several runs because Hough-ton "didn't show."He was mistaken about one such as-signment but this hardly detracts from his testimony as awhole and which I fully credit. Mabrey testified that beforethe October 11 work-rule notice was postedthe Companywas having trouble with Houghton and Layman "notshowing up for work";that during the monthof Octoberand November,following the posting of the notice,Hough-ton and Layman continued to fail to report for assign-ments; that during the same period of time he noticed theabsence of Houghton and Layman on occasions;that alsoduring this period of time Mrs. Wiseman advised himHoughton"wasn'tshowing up for the runs that he wasassigned to and there was 3 runs that he was assigned toand he didn't show up and she had to put another driver onit."Mabrey further testified that"there was at least a weekthere at one time I didn't see him (Houghton)at all."As noted above,the employer's office is located in asmall,one-storybuilding,formerly a residence, and thebulletin board is located in an adjacent room used by aused car dealerby thename ofArthurMack. Mack wasnormally on the premises throughout the work day. He tootestified that he noticed Houghton's failure to report onseveral occasions.Lastly, I must discredit Houghton's testi-mony that he reported daily to check on work assignmentsbecause of his later testimony concerning certain eventsoccurring in mid-July 1975 regarding his behavior towardstheWisemans.As noted below, Houghton's testimony con-cerning these events is so overdrawn in his favor as to de-stroywhatever credibility could be attached to his testimo-ny generally.In sum,Ifind,inaccordwithMrs.Wiseman's testimony,thatHoughton failed to report, asinstructedby theOctober I I notice,on those occasions hisname was posted for work assignments during the first 2weeks in November 1974.Turning to Houghton's union activities, it is clear fromthe record evidence that Houghton was no more active inor identified with the Union than the other full-time driv-ers.His only distinction is his informal selection by thedriver group, at one of the employee meetings in August orSeptember, to prepare written proposals on matters dis-cussed at the meetings. Admittedly he never did so. More-over, it was Chenault, not Houghton, who suggested appar-ently at the third meeting, that the employees seek theassistance of the Union. Dillback was present at this meet-ing and it is unlikely the Wisemans were not soon in-formed. Also, it is noteworthy that Houghton signed theunion card on October 5 at his home. It had been broughtto his home by another employee. It was part-time driverNeisen who, on October 5, informed Mrs. Wiseman that allthe full-time drivers had signed union cards.Based on a careful evaluation of all the record evidenceconcerning this complaint allegation, I find that, contrarytoGeneral Counsel's contention, Houghton was not as-signed any driving duties after November 16, 1974, be-cause of the reasons assertedby theRespondent and notbecause of any interest or activity Houghton may have hadin the Union. As the evidence is insufficient to sustain thiscomplaintallegation, I recommend that it be dismissed.Inasmuch as the Board may not agree with the abovefinding concerning Houghton, I feel it is necessary to dealwith Respondent's contention that this employee becameunemployable after February 13, 1975, due to a safety in-vestigation and report filed by the U.S. Department ofTransportation (DOT) and subsequent to that became un-desirable for future employment because of misconductengaged inby Houghton during July 1975.With respect to the DOT Safety Compliance Report, theGeneral Counsel called as a witness Mayland Nelms, safe-ty investigator for DOT. Mr. Nelms testified that he anda fellow investigatormade a safety inspection ofRespondent's operations on February 13, 1975, and filed areport on the results of the investigation with the Respon-dent, copy to DOT the same day. The report containednotations of some five separate violations with examples ofeach violation. The notation concerning Houghton re-vealed the following:Using a physically unqualified driver.Driver-James O. Houghton-lost 4 fingers on righthand in 1959-trip-October 26, 1974 Evansville, Ind.to Eddyville, Ky.Nelms testified that sometime after filing the report hehad discussions with his supervisors in Washington aboutthe report and there was a consensus that Nelms may havemisinterpreted regulations in making his notation concern-ing the driver qualifications of Houghton. He testified thatsometime in July 1975 he telephoned Mrs. Wiseman andexplained this development to her, telling her that if shechose to use Houghton as a driver "and a doctor certifiedthat he could drive S safely . . . that she could do so. Wewouldn't take any action against her." Notwithstandingthis testimony, Nelms later testified, in response to a ques-tion by Respondent's counsel, "We are not going to amendthe report, or change it, or issue another one." The onlyexception to this position could come about only if Hough-5A doctor's certificate was already on file at the time of the safety inspec-tion and this fact was known to Nelms. EVANSVILLE AND OHIO VALLEY TRANS. CO.189ton requested the DOT for further investigation. Of course,at the time of the hearing, this could not have been accom-plished.As the Safety Compliance Report of DOT con-tainedratherseverepenaltiesfornoncomplianceRespondent's position that it would not chance furtherwork assignments to Houghton after February 13, 1975, isunderstandable.Turning now to the events in July 1975. Mrs. Wisemantestified that sometime in mid-July around 8 or 9 p.m.while she and Mr. Wiseman were working late and whiletheir two small children were with them, Houghton drovetoRespondent's premises in his car accompanied by amale companion. Upon entering the premises "through analley behind the lot" Houghton, according to Mrs. Wise-man, shouted obscenities in their direction. On the firstsuch occasion Mrs. Wiseman was standing just outside theoffice and easily identified Houghton who appeared to beunder the influence of intoxicants. When asked by counselto repeat the obscene language, Mrs. Wiseman, upon herrequest, was permitted to write the words used by Hough-ton on a piece of paper. The language used by Houghtonwas of the most vulgar street language imaginable and,although he denied using such language, I discredit his de-nial for reasonsalready noted and for the further reasonthat his testimony regarding this entire episode was so un-derplayed as to be incredible.According to Mrs. Wiseman's testimony, Houghton keptcoming back to the premises, after apparently circling theblock, and continued his outrageous conduct. Finally, afterabout 2 hours of enduring such conduct, Mrs. Wisemanphoned the police who arrived at the scene moments later.Mrs. Wiseman discussed the situation with the police and,after advising theWisemans to return to the office, thepolice left the scene. After the police left, Houghton re-sumed his activities in the same vein and Mrs.Wisemanagain called the police. Again the police talked withHoughton and then with the Wisemans before again leav-ing thescene.This time Mrs. Wiseman overheard the po-lice remark that Houghton had been drinking.Houghton admitted driving to the Respondent's prem-ises on these occasions along with a companion.He furtheradmitted the fact that the police had been called on at leasttwo occasions, and testified the police warned him againsthaving to appear a third time.Mr.Wiseman's testimony corroborates that of Mrs.Wiseman in pertinent particulars, however, as Mr. Wise-man continued to testify about this episode he appeared tobecome very emotional and I find his description of theevents exaggerated to such proportions that I place littlereliance on his testimony where it does not parallel that ofMrs. Wiseman.Houghton's testimony concerning these events is just asexaggerated as that of Wiseman, only in opposite direc-tions.He testified he drove to the employer's premises dur-ing the summer of 1975 "on many occasions" to see "howmany buses was out running,how many buses was sitting."On the day in question Houghton testified he had drivenby the employer's premisesbefore dark about 4 to 6 p.m.and that he and a "friend"-"drove around and the secondtime we come down through the alley to see which buseswas sittingout back." About the third time around, ac-cording to Houghton, "the police was there" and askedhim about "harassing" the Wisemans. Houghton denied tothe police he had said anything to the Wisemans and thepolice left the scene after a short while. After the police leftthe first time Houghton testified he and his friend drovearound awhile and then returned and parkedacross thestreet from the employer's office. He and his friend thenstrolled to the next block to a bar. As they werestanding inthe parking lot where the bar is located, talking to friends,the police appeared and approachedhim a second time.This time, according to Houghton, they inquired if thatwas his car parked across from Respondent'soffice.Houghton said that it was and inquired of the police "am Iharassingthe man, I'm almost a block away here, my carsurely isn't harassing him sitting down there." The policethen warned him "don't let us get the third call out here onyou." Houghton testified that after the policeleft the sec-ond time he stayed in the bar "Maybe an hour" and that he"may have drunk a bottle of beer in there." As to the al-leged obscenitiesattributed to him by theWisemans,Houghton testified "I don't use that kindof language on afishing trip." I find most of this testimony unworthy ofbelief.In contrast to the demeanor and exaggerated testimonyof both Houghton and Wiseman, Mrs. Wisemanimpressedme as a person of refinement and sensitivity and with theutmost respect for truth and veracity. I fully credither tes-timony and find the events described therein relating toHoughton's conduct in mid-July 1975 occurred exactly asshe described the events. I further find such conduct repre-hensible and that the Respondent is fully justified in con-sidering Houghton undesirable for future employment.The Alleged Discrimination Against Linda Gayle HicksThis employee was employed as a part-time bus driversometimein 1973. The General Counsel contends that onand after December 20, 1974, Respondent discriminatedagainstHicks by providing her with less employment thanshe normally would have received and on the same daterefused to assign her any work, thereby, in effect, terminat-ing her employment.Respondent contends that Hicks was not assigned fur-ther driving duties because of her accident record and be-cause of certain speeding incidents. Although the accidentin question occurred in the summer of 1974 Respondentkept her on duty during the busy season because of theneed of driving personnel. The speeding incident occurredlater.For whatever reason Respondent refused further workassignmentsto this employee, I find that the GeneralCounsel has not made outa prima faciecase that suchrefusal was connected in any way to Hicks' union interestor activity. Although Hicks heard discussion of the Unionamong the employees as early as August 1974 she did notsign a union card until November 4, 1974. Although sheclaimed to be a close friend of Houghton and his wife, itwas not Houghton who got her to sign the union card butthe Local's president, Louis Neisen. She testified concern-ing an earlier conversation with Neisen in October 1974when Neisen approached her about joining the Union, that 190DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe asked her if she was ready to join and she replied "Well,'Idon't know,'because I really didn't know,and I kind ofavoided it... .Hicks further testified that she had several conversationswith Mrs. Wiseman about the Union,that she (Hicks) "hadasked her(Wiseman)about it 5 or 6 times."The last suchconversation occurred over the phone about a week beforeshe signed the union card.Mrs. Wiseman had called abouther husband,also a part-time driver,making a run, andduring this conversation Hicks brought up the subject oftheUnion.She testified that she asked Mrs.Wisemanabout unions in general because she didn't "know anythingabout a union and that she was "open to pros and cons."Thus, as late as a week before she signed the union card onNovember 4, there is no showing in this record just howHicks felt towards the Union.Likewise there is no evidenceMrs. Wiseman attempted in any manner to influence Mrs.Hicks regarding the Union.On cross-examination Mrs.Hicks was asked if it was not true that she had not made upher mind about the Union until she actually voted duringthe election and she replied,"Not really."Based on the above considerations I find that,for what-ever reasons Respondent refused further work assignmentsto this employee,it is clear from the record evidence thatsuch action had no connection whatever with Mrs. Hicks'minimal union interest.In fact,there is no evidence, evenaccording to Mrs. Hicks' testimony,that Respondent couldhave known about her feelings toward the Union,one wayor the other.As the General Counsel has not made out aprima faciecase of violation I recommend the allegations ofthe complaint with respect to Hicks be dismissed.CONCLUSIONS OF LAW1.Evansville& Ohio ValleyTransportation Co., Inc., isan employer whose operations affect commerce within themeaning of Section 2(6) and(7) of the Act.2.Local 878, Amalgamated Transit Union,AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and(3) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the follwing recommended:ORDER6The complaintis dismissed in its entirety.6In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.